Citation Nr: 1733747	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.  

The Veteran indicated in a letter dated February 2016 that he wished his claims to be decided on the record.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The Board previously remanded this case for further development in March 2016.  The Board instructed the Agency of Original Jurisdiction (AOJ) to afford the Veteran a VA examination and obtain any outstanding VA and private treatment records.  In September 2016, the Veteran was requested to provide information concerning any relevant private treatment records.  However, to date, he has not responded.  Further, VA clinical records dated to September 2016 have been associated with the record.  Moreover, the Veteran was most recently afforded a VA examination in November 2016, which is adequate for appellate review.  As such, the Board finds that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for headaches and bilateral foot disorders, claimed as secondary to the service-connected low back disorder, have been raised by the record in June 2016 and March 2016 VA clinical records, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected lumbosacral strain has been manifested by pain with limitation of motion; but without ankylosis or associated neurological abnormalities; the Veteran does not have intervertebral disc syndrome and episodes requiring bed rest.  

2.  Throughout the course of the appeal, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 percent for the Veteran's service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2016).  

2.  The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  

The Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158   2016.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the medical examinations and treatment records discussed below do not demonstrate range of motion testing for the spine in active and passive motion and weight-bearing and non-weight-bearing situations.  In short, these examinations may be deemed inadequate under Correia.  That notwithstanding, in the present decision, the Board is denying a disability rating in excess of 40 percent under the rating criteria because ankylosis is not demonstrated.  The Veteran is already receiving the maximum allowable schedular rating based on limitation of motion.  Thus, a remand solely for the purpose of obtaining active and passive range of motion of the lumbar spine would serve no useful purpose.  In other words, the requirements of the Correia holding are inconsequential in this case, and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

II.  Analysis

The Veteran is seeking a rating in excess of 40 percent for his service-connected back disorder.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Moreover, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  As such, the Board has considered the medical evidence within one year prior to the date of the Veteran's increased rating claim.  

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran filed his claim for an increased rating for his low back disability in April 2009.  In his claim, the Veteran reported chronic pain that woke him up at nights.  When working and playing golf, his pain ranged from a 5 to 7.  He continually wore a back brace.  He reported that the prior month, he woke with pain that was a 9 out of 10 and he could not get out of bed.  

In support of his claim, he submitted private clinical records dated in March and April 2009.  The records showed that the Veteran reported chronic low back pain that intermittently radiated into both legs without weakness or numbness.  The pain increased with most range of motion.  The examiner prescribed limited activity, but no bedrest.  A neurosurgery consultation showed that the Veteran reported back pain, but no other neurological complaints as well as no bowel or bladder complaints.  MRI showed severe degenerative changes at L3-4 with a degenerative Grade 1 spondylolisthesis at that level, but no nerve root or cord compression at any level.  

The Veteran was afforded a VA examination in June 2009.  The Veteran reported flare-ups with radiating pain to the legs.  He indicated that motion was limited 75 percent.  He had no standing limitations or functional limitations.  There was no urinary incontinence, urinary urgency, urinary retention, fecal incontinency, numbness, erectile dysfunction, paresthesias, weakness or unsteadiness.  The Veteran did report nocturia.  He denied fatigue, weakness and spasms, but reported decreased motion, stiffness and pain.  He also stated that he experienced severe flare-ups once a year that lasted between 2 to 4 weeks.  There were no incapacitating episodes and no limitations of walking.  

On physical examination, gait was normal.  There were no abnormal spinal curvatures or ankylosis.  Strength was 5/5 and sensory examination was normal.  Reflexes were also normal.  Range of motion was 25 degrees extension, 90 degrees flexion, 30 degrees left lateral rotation, 30 degrees right lateral rotation (the Board notes parenthetically that the examination report lists 3 degrees right lateral rotation, but based on subsequent range of motion findings where lateral rotation was 30 degrees, this appears to be a typographical error); and 30 degrees left and right lateral flexion.  There was pain on active motion and following repetitive motion, but no additional limitations.  An MRI showed moderate age indeterminate anterior wedging of the L1 vertebral body.  The examiner noted that the Veteran retired in January 2004 from the United States Postal Service because he was eligible by age or duration of work.  There was a mild effect on chores and driving.  

An October 2009 VA clinical record showed that the Veteran reported that he was totally debilitated due to back pain a few months ago.  Follow up records continue to show reports of low back pain. 

The Veteran was afforded another VA examination in July 2011.  The Veteran reported constant non-radiating mild pain with morning stiffness at a 3/10 intensity, but no spasms.  During flare-ups, he experienced pain radiating into the right leg.  Standing limitations were one hour with no walking limitations.  The Veteran again denied all the same symptoms, as well as nocturia at this time.  He reported severe flare-ups every two to three weeks.  He also reported fatigue, weakness, stiffness and pain.  On physical examination, inspection of spine and gait were normal.  There were no findings of abnormal spinal curvatures or ankylosis.  Range of motion findings were the same, except extension was to 10 degrees.  Again, there was pain on objective motion as well as following repetitive motion.  There were also additional limitations following three repetitions due to pain.  Reflex and motor examinations were normal.  There was decreased sensation in the peroneal at the ankles; however, the remainder of the sensory examination was normal.  It was again noted that the Veteran retired in January 2004 because he was eligible by age or duration of work.  X-ray showed that there was a chronic anterior wedge compression of the Ll; mild anterolisthesis of L3 and L4; and moderate degenerative changes at L3-4.  Bilateral SI joints were within normal limits. There were no significant interval changes from the prior study.  There was a mild effect on chores and driving.  The examiner noted that the Veteran's sciatic nerve was irritated and causing pain that radiates in both legs.  

The Board previously indicated that an April 2014 VA treatment record showed a diagnosis of intervertebral disc syndrome.  However, upon further review, this clinical record is clearly referring to intervertebral disc syndrome of the cervical spine, for which the Veteran is not service-connected.  

VA clinical records continue to document reports of low back pain.  A February 2016 x-ray showed moderate scoliosis and moderate degenerative changes.  There was an old compression deformity of L1 and spondylolysis at L3 with slight anterolisthesis.  Likewise, a March 2016 MRI showed an old compression fracture deformity of L1; Grade 1 anterolisthesis L3-L4; moderate bilateral neural foraminal stenosis L3-L4; and mild right neural foraminal stenosis L4-L5.

On remand, the Veteran was afforded another VA examination in November 2016.  The Veteran's electronic record was reviewed and the examiner summarized the relevant parts.  The Veteran walked 10 blocks a day and helped his 92 year old mother.  He exercised with dumbbells and bands and walked a total of 12000 steps when volunteering with VA.  He did chores and golfed weekly until 2 months ago.  He could carry 20 pounds and drive two hours.  

On physical examination, the Veteran described chronic low back pain.  He reported that he could stand for 20 minutes, sit for over an hour or lift over 20 pounds.  Flexion was limited to 80 degrees and right lateral rotation was limited to 20 degrees.  Remaining range of motion findings stayed the same.  Pain caused functional loss.  There was no pain on weight-bearing.  There was no additional loss following repetitions.  The examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Strength and reflex examinations were normal.  Sensory examination was also normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  Moreover, there were no neurologic abnormalities.  The examiner also found that the Veteran did not have intervertebral disc syndrome and episodes requiring bed rest.  The examiner indicated that the Veteran's lumbar spine did impact his ability to work.  The examiner observed that daily pain in low back worse with standing for 20 min, sitting over an hour or lifting over 20 pounds.  His current back condition did not restrict him from reaching full retirement age from post office delivering mail.  Current back condition does not otherwise restrict him from light and sedentary occupations.

The examiner diagnosed chronic back strain, degenerative arthritis of lumbar spine, L1 compression fracture in 1978.  The examiner continued that current lumbar strain condition and diagnosis compatible with his current service-connected diagnosis.  The Veteran was diagnosed with back strain during military, and is service-connected for lumbar strain.  The Veteran has record of a L1 vertebral compression after lifting a refrigerator in 1978, which was reported to be an acute finding in 1978.  The Veteran had degenerative changes of lumbar spine identified in his x-rays in 1978, and continues to show degenerative changes of lumbar spine.  The Veteran's L1 compression more likely than not was an acute injury in 1978 according to records from that time.  Thus, pain and disability from this condition was less likely than not (less than 50% likelihood) secondary to military.  This acute injury in 1978 was identified as being an acute injury from lifting refrigerator.  

The examiner observed that records show that the Veteran was off from work at the post office because of this 1978 back injury, but eventually he returned to his prior employment with the post office.  The examiner did not identify records of ongoing back disability or work limitations for back conditions existing before his injury in 1978.  Thus, the examiner concluded that current back limitations were at least as likely as not secondary to residuals of his 1978 injury, and only partially secondary to his prior back strain condition for which the Veteran is service connected.  His back condition did not restrict him from working as a walking letter carrier with the post office before his 1978 back injury, although he reports verbally he did have back pains before 1978.  It would be reasonable to consider his current back limitations to be 1/3 resulting from service-connected back strain, 1/3 from his 1978 back injury and 1/3 from degenerative changes of his back over the years; as he has history of all three.  It would be speculation to attribute 50% or more of current back limitations only to his service-connected back strain, as he has the other two back conditions affecting his back.  The examiner reiterated that the Veteran did not have current findings of intervertebral disc syndrome at this time.  

Initially, the Board notes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Although in the instant case, the VA examiner indicated that only 1/3 of the Veteran's current functional limitations are a result of his service-connected back strain and the remaining impairment can be attributed to nonservice-connected back disorders, as the physical examinations of record address all of the lumbar spine's functional limitations as a whole, the Board will consider all such findings when rating the spine.  

Based on the evidence of the record, the Board finds that the preponderance of the evidence of record demonstrates that a rating in excess of 40 percent is not warranted at any time during the course of the appeal.  Under the rating criteria, a higher disability evaluation of 50 percent is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R.  § 4.71a (2016).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  The Veteran has been capable of motion in his spine throughout the pendency of this claim.  Moreover, the November 2016 VA examiner clearly found that the Veteran does not have ankylosis of the thoracolumbar spine.  As such, the evidence demonstrates that the Veteran does not suffer from unfavorable ankylosis. 

A 100 percent disability evaluation is also warranted if there is evidence of unfavorable ankylosis of the entire spine.  Id.  However, for the same reasons noted in the preceding paragraph, the Veteran is not entitled to a higher rating as he does not suffer from ankylosis. 

Moreover, since the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine under the rating criteria, a further analysis under DeLuca, supra, would not result in a higher schedular rating.  Johnston v. Brown.  Again, the evidence does not include any reports of ankylosis of the lumbar spine.  The next-higher disability evaluation of 50 percent is warranted when there is total fixation of the spine in flexion or extension. 38 C.F.R. § 4.71a.  While the Veteran experiences pain due to his spine disability, he has maintained some degree of motion despite his functional loss.  Therefore, a higher disability evaluation based on functional impairment is not warranted. 

Further, a 60 percent disability evaluation is also warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In this regard, the most recent VA examiner clearly found that the Veteran did not have intervertebral disc syndrome requiring bed rest.  As such, a higher disability evaluation is not warranted based on incapacitating episodes. 

Additionally, there have been no objective findings of neurological abnormalities associated with the Veteran's low back disability during this period.  Although the Veteran has reported pain radiating into the bilateral lower extremities and the July 2011 examiner noted that the Veteran's sciatic nerve was irritated and causing pain that radiates in both legs, the examiner did not make a clear objective diagnosis of radiculopathy.  Whereas, after examining the Veteran and reviewing the record, the November 2016 VA examiner clearly found that the Veteran did not have radicular pain, any other signs or symptoms due to radiculopathy or any associated neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 40 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability during this period is not warranted.  

In conclusion, after reviewing the overall record, a rating in excess of 40 percent for the Veteran's service-connected low back disability is not warranted.  As a preponderance of the evidence is against a rating in excess of 40 percent during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

III.  TDIU

The Veteran is also seeking entitlement to a TDIU.  The record shows that the Veteran retired from the United States Postal Service in January 2004.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of a service-connected disability, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for lumbosacral strain, evaluated as 40 percent disabling; tinnitus, evaluated as 10 percent disabling, effective June 18, 2014; and bilateral hearing loss, evaluated as noncompensable, effective June 18, 2014.  As such, his combined disability rating was 40 percent prior to June 18, 2014, and 50 percent thereafter.  See 38 C.F.R. § 4.25.  Thus, the Veteran's service-connected disabilities have not met the schedular criteria for a TDIU at any point during the course of the appeal.  As such, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the VA examiners is highly probative.  

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected disabilities alone precluded him from securing or maintaining substantially gainful employment.  Importantly, the evidence of record shows that the Veteran retired from the United States Postal Service in January 2004 as he became eligible due to duration and/or age.  

The Board observes that a February 2015 VA audiological evaluation showed that the Veteran's hearing loss impacted his ability to work as he had to ask people to repeat themselves and sometimes had trouble talking to customers.  The Veteran indicated that his tinnitus did not impact his ability to work.  Although the Veteran's hearing loss impacted his ability to work, there is no showing that such functional impairment precluded the Veteran from substantially gainful employment.  Again, the evidence shows that the Veteran retired from his prior employment as he became eligible by age and/or duration of work.  In sum, there was no indication that the Veteran was unable to do perform his duties due to his hearing loss.  

Rather, the Veteran has primarily claimed that he is unemployable due to his service-connected low back disorder.  In this regard, although the November 2016 VA examiner indicated that the Veteran's lumbar spine did impact his ability to work due to such functional limitations of worsening back pain after standing for 20 minutes, sitting for over an hour or lifting over 20 pounds, his current back condition did not restrict him from reaching full retirement age from post office delivering mail. The examiner clearly found that the Veteran's current back condition does not otherwise restrict him from light and sedentary occupations.  This finding is supported by the Veteran's own report that he currently walked 10 blocks a day and helped his 92 year old mother.  He also exercised with dumbbells and bands and walked a total of 12000 steps when volunteering with VA.  Further, he did chores, could carry 20 pounds and drive two hours.  As such, his ability to perform these activities does not demonstrate a level of functional impairment that would preclude maintaining employment.  In sum, while the VA examiners observed limitations that impacted the Veteran's ability to work, there is simply no competent medical evidence to support the finding that the Veteran's disabilities, either alone or in combination, precluded his ability to work.   

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, referral to the Director of C&P for extraschedular consideration is not warranted for and the evidence is against entitlement to a TDIU.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 40 percent for lumbosacral strain is denied. 

A TDIU is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


